Exhibit 10.9

FIRST AMENDMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of December 10, 2008 by and between TEKELEC, a California corporation
(the "U.S. Borrower"), Tekelec International, SPRL, a societe privee a
responsabilité limitée organized under the laws of the Kingdom of Belgium (the
"Belgian Borrower", and together with the U.S. Borrower, each a "Borrower" and
collectively, the "Borrowers"), the lenders who are or may become a party to
this Agreement (collectively, the "Lenders") and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the "Administrative Agent").

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrowers pursuant to
the Credit Agreement, dated October 2, 2008 by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement").

The Borrowers have requested that the Lenders amend the Credit Agreement
pursuant to the terms of this Amendment. Subject to the terms and conditions set
forth herein, the Lenders party hereto are willing to agree to such
modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Capitalized Terms. All capitalized terms used and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Amendments. Pursuant to Section 14.2 of the Credit Agreement and effective in
accordance with Section 3 hereof, the Lenders hereby agree as follows:

(a) Section 8.2 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting, in lieu thereof, the following new
Section 8.2 to read as follows:

"SECTION 8.2 Officer's Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer's Compliance
Certificate and an accompanying schedule setting forth all the earn-out
obligations and deferred payments in connection any Permitted Acquisitions."

(b) Section 11.1 of the Credit Agreement is hereby amended by adding the
following new subsection (m) to read as follows:

"(m) Indebtedness of the Borrowers or any of their Subsidiaries in connection
with any earn-outs or deferred payments (valued at the maximum amount payable
thereunder) pursuant to any Permitted Acquisitions permitted under Section
11.3(c)."

--------------------------------------------------------------------------------



(c) Section 11.3(c) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting, in lieu thereof, the following new
subsection (c) to read as follows:

"(c) (i) investments by the Borrowers or any of their Subsidiaries in the form
of Permitted Acquisitions and (ii) any investments, loans and advances by the
U.S. Borrower or any Pledged Foreign Subsidiary to any Pledged Foreign
Subsidiary or any Wholly-Owned Subsidiary of a Pledged Foreign Subsidiary, the
proceeds of which will be used exclusively for Permitted Acquisitions;"

Conditions to Effectiveness. Upon receipt by the Administrative Agent of a duly
executed counterpart of this Amendment from each Credit Party and the Lenders,
this Amendment shall be deemed to be effective as of the date above stated (the
"First Amendment Effective Date").

Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder," "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement, the Notes and each of the other Loan Documents to "the Credit
Agreement", "thereunder", "thereof" or words of lie import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment constitutes a "Loan Document" as
defined in the Credit Agreement.

Representations and Warranties. After giving effect to the amendments set forth
herein, each Borrower hereby certifies that (a) each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the First Amendment Effective
Date as if fully set forth herein (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (b) no Default or Event of Default has
occurred and is continuing as of the First Amendment Effective Date.

Release. For and in consideration of the agreements of the Administrative Agent
and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrowers hereby forever release and discharge the Administrative Agent and the
Lenders, each of their respective officers, directors, employees, agents,
affiliates, representatives, successors and assigns (collectively, the "Released
Parties") from any and all claims, causes of actions, damages and liabilities of
any nature whatsoever, known or unknown, which the Borrowers ever had, now has
or might hereafter have against one or more of the Released Parties which
relates, directly or indirectly, to the Loan

--------------------------------------------------------------------------------



Documents or the transactions relating thereto (collectively "Claim"), to the
extent that any such Claim shall be based in whole or in part upon facts,
circumstances, actions or events existing on or prior to the date hereof.

Covenant Not to Sue. The Borrowers, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenant and agree with and in favor of each Released Party that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any Claim released, remised and discharged by the
Borrowers pursuant to Section 6 above. If the Borrowers or any of its respective
successors, assigns or other legal representatives, or any Loan Party, or its
respective successors, assigns, and other legal representatives violates the
foregoing covenant, each of the Borrowers, for itself and its respective
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys' fees and costs incurred by any Released
Party as a result of such violation.

Miscellaneous.

Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of New York.

Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

Further Assurances. The parties hereto shall execute and deliver such additional
documents and take such additional action as may be necessary or desirable to
effectuate the provisions and purposes of this Amendment.

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

--------------------------------------------------------------------------------



[Signature Pages To Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

TEKELEC

,
as Borrower and Borrower Agent



By:    /s/ William H. Everett
Name:    William H. Everett
Title:    EVP & CFO

 

TEKELEC INTERNATIONAL, SPRL

,
as Borrower



By:    /s/ William H. Everett
Name:    William H. Everett
Title:    Manager

 

 

--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

,
as Administrative Agent, Swingline Lender, Issuing
Lender and Lender


By:    /s/ C. Douglass Riddle
Name:    C. Douglass Riddle
Title:    Senior Vice President